Title: General Orders, 4 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday April 4th 1780.
            Parole Qualify—  C. Signs Refugees. Recruits—
          
          The proper season being arrived, it is to be hoped the weather will soon admit of a regular course of manœuvring—The regulations established by Congress for the “Order and discipline of the troops”—are so instructive and at the same time so simple and easy, that no officer, emulous of being acquainted with his duty and who will devote a reasonable portion of his time to informing himself can fail to acquire a competent knowledge—The General flatters himself that every officer will exert himself to this end, conscious that the want of such knowledge will not not only be highly disreputable, but may be productive of fatal consequences at some important moment—Commanding officers of Corps are immediately to put their new and undisciplined men in training, and see that the business is conducted conformable to the regulations—All battalion officers, to captains inclusively are, without loss of time, to provide themselves with Espontoons—they are to apply in the first instance to the Quarter Master General for such as may be in his possession, and if not furnished there, to the Field Commissary of Military Stores—Those who have been already supplied by the public, and are now destitute, are to provide themselves.
          None are to mount guard or go on detachment without being armed with Espontoons, to which the officers of the day will be particularly attentive; nor after a reasonable time being allowed to procure them, is any officer to appear with his regiment under arms, without an Espontoon, unless he can shew that he has not been able to obtain one.
          For the execution of this order the Commandants of regiments will be responsible.
        